Citation Nr: 0431903	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches with 
light sensitivity.  

3.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine.  

4.  Entitlement to a compensable evaluation prior to August 
30, 2002, and for an evaluation in excess of 10 percent from 
August 30, 2002, for service-connected scars of the left 
eyebrow and chin.  

5.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of 10 percent rating for service-
connected scars of the left eyebrow and chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

The veteran has been identified as a fugitive felon as 
indicated in a letter dated in March 2004 from the VA to the 
veteran.  Section 505 of Public Law 107-103 states that 
payments of VA benefits are prohibited to beneficiaries who 
are fugitive felons.  

The issues of entitlement to service connection for headaches 
with light sensitivity and for degenerative disc disease and 
degenerative joint disease of the cervical spine are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of residual eye disability 
coincident with the veteran's period of service.  

3.  Disability manifested in the veteran's service-connected 
scars of the left eyebrow and chin prior to August 30, 2002, 
was productive of slight disfigurement, with subjective 
complaints of pain or tenderness.  

4.  Disability manifested in the veteran's service-connected 
scars of the left eyebrow and chin from August 30, 2002, is 
productive of no more than one characteristic of 
disfigurement without tissue loss, distortion, or asymmetry.  

5.  On May 11, 2000, the veteran's claim for a compensable 
rating for his service-connected scars of the left eyebrow 
and chin was received.  

6.  In an October 2002 rating decision, the RO awarded a 
10 percent evaluation for the veteran's service-connected 
scars, of the left eyebrow and chin effective from August 30, 
2002.  


CONCLUSIONS OF LAW

1.  The veteran's eye disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a separate 10 percent evaluation for 
scars of the left eyebrow and chin have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7804 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for scars of the left eyebrow and chin after August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2004).  

4.  The criteria for an effective date of May 11, 2000, for 
the award of a 10 percent evaluation for scars of the left 
eyebrow and chin have been met; the criteria for an effective 
date earlier than August 30, 2002 for the combined 20 percent 
evaluation for scars of the left eyebrow and chin have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in February 
2002, and in June and August 2003, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran generally to submit or identify any 
additional information that he felt would support his claims.  
The veteran, therefore, has been apprised of what the VA's 
responsibilities are as well as his duties to assist in the 
processing of his current claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the veteran filed his claims on the 
matters of entitlement to service connection for an eye 
disorder and entitlement to a compensable evaluation for 
service-connected scars of the left eyebrow and chin in May 
2000, prior to the enactment of the VCAA.  The initial rating 
decision on those claims was issued in April 2001.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As stated above, the VCAA notice was provided by the 
RO in February 2002.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  It is also noted that after providing 
the veteran the February 2002 VCAA notice and affording him 
the opportunity to respond, the veteran opted to have his 
case reviewed and decided by a Decision Review Officer.  
Thereafter, the RO issued the statement of the case in 
October 2002.  An additional VCAA letter was sent to the 
veteran in August 2003.  Again, the content of the notice 
fully complied with the requirements of VCAA, and afforded 
the veteran another opportunity to provide relevant evidence 
in support of his claims.  

With respect to the other issues on appeal, the RO provided a 
VCAA letter in June 2003, following the issuance of a 
statement of the case in May 2003.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the June 2003 VCAA notice and affording the veteran 
an opportunity to respond, the RO issued a supplemental 
statement of the case dated in August 2003, apprising the 
veteran of the prevailing law and regulations and the bases 
for the decisions.  

In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, it has been determined that the majority of the 
veteran's service records are missing.  The service medical 
records on file do include an enlistment and separation 
examination.  Further, the RO made concerted efforts to 
obtain all post-service VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
all identified records have been obtained and no additional 
efforts to locate other private medical records in connection 
with this appeal is required.  Moreover, the veteran has been 
afforded pertinent VA medical examinations in connection with 
his claim.  The examination report provides the necessary 
medical information and opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



Analysis

The original VA claims file was lost and rebuilt from June 
1993.  The rebuilt claims folder does not contain prior 
rating decisions or any reports from prior VA examinations.  
The only service medical records are reports from an 
enlistment examination dated in April 1963 and a separation 
examination dated in June 1965.  In a letter dated in July 
1993, the VA informed the veteran that his claims folder was 
missing.  Efforts to reconstruct the veteran's file have been 
made, including several requests for post-service medical 
records.  The veteran has provided copies of missing records 
to the extent possible.  The RO has made concerted efforts to 
complete the claims folder.  There is no evidence that any 
further efforts in this regard would result differently; 
thus, the Board has proceeded on the existing evidence of 
record.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Service connection 

Laws and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  


Eye disorder 

On the enlistment examination report dated in April 1963, 
there is a notation of visual defects correctable with lens.  
Noted in the section on the report that pertains to visual 
testing is corrected vision at 20/20.  Noted on the 
separation examination report dated in June 1965 is eye 
trouble.  On visual testing, corrected vision was 20/20.  A 
notation of refractive error, bilateral, is also indicated.  

The veteran claimed treatment at the VA Medical Center in 
Albany, New York.  A statement dated in December 2000 
revealed that a thorough search of the records facility 
failed to uncover any medical records for the veteran.  

In the report from a VA examination of the eyes dated in 
December 2000, the veteran complained of light sensitivity 
with headaches, reading difficulty and nausea when reading.  
The examiner diagnosed papilloma of the right upper lid and 
bilateral dermachalasis.  The examiner noted that he could 
not relate any of the veteran's subjective symptoms to the 
ophthalmological findings.  

In VA treatment records dated from June 2000 to March 2001, 
the only evidence of treatment of the veteran's eyes are 
references to vision problems corrected with glasses and a 
recommendation for the veteran to be seen in the eye clinic 
to rule out glaucoma.  

In March 2002, the veteran had a personal hearing, at which 
time he testified that during a night maneuver in service, 
something struck him on the head, knocking him out cold.  He 
stated that as a result of that accident, he got stitches in 
the eye area and experienced sensitivity to light.  The 
veteran reported that he began to use dark glasses to protect 
his eyes.  After service, he reported, he sought treatment 
for his eyes annually, and continued to wear dark glasses in 
addition to prescription glasses.  

In a VA examination report dated in May 2002, the veteran 
recited his in-service trauma that affected his head and 
eyes.  On examination, his pupils were five millimeters and 
sluggishly reactive.  His eye drums could not be visualized 
since the ophthalmoscope caused a great deal of irritation to 
the veteran's eyes.  Extraocular movements and fields were 
full.  

In his substantive appeal, the veteran indicated, "The VA 
computer system indicates that an existing eye condition 
related to the head injury and military connected was given 
close examination by doctors at The VA hospital in Albany 
N.Y. during the early stages of this claim.  Therefore the 
eye condition is proven service connected."  The veteran 
also made reference to a copy of a VA letter stating that the 
veteran's claim for an eye condition is well grounded.  
Although it is true that information contained within the VA 
computer system referenced that service connection for an eye 
condition had been established, the veteran himself produced 
evidence that service connection had been, in fact, 
established for facial scars, and not for an eye disorder.  
There is nothing further to establish that service connection 
for an eye disorder has ever been granted.  

Furthermore, the veteran has submitted lay statements from 
his sister attesting to his headaches, light sensitivity, and 
eye problems since he returned from service.  Although the 
Board does not doubt the credibility of these lay statements, 
there is nothing to substantiate that the veteran's sister is 
competent to render a medical opinion relating his current 
eye problems to his period of service.  There is no competent 
evidence to substantiate her statements, and no evidence 
otherwise that suggests a link between the veteran's eye 
disorder and his period of service.  Therefore, these 
statements fall short of competent evidence in support of the 
veteran's claim.  See Espiritu v. Derwinski, 2 Vet. App. at 
494.  

The preponderance of the evidence is against the veteran's 
claim of service connection for an eye disorder.  The 
evidence does not show that an eye disability was incurred in 
or aggravated by the veteran's period of service.  As noted 
herein, the available evidence demonstrates that the 
veteran's vision was normal at the time of separation from 
service.  His vision as corrected is 20/20 as reflected in 
the reports from VA examinations noted above.  There is no 
evidence to relate an eye disability to any head injury as 
the veteran so contends, and there is no basis otherwise to 
relate the veteran's eye disorder to his period of service.  
Absent such evidence, the veteran's claim must be denied.  

Increased rating claim

Laws and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

Prior to August 30, 2002, the regulations that pertained to 
diseases of the skin were as follows:  

A 10 percent disability rating under Diagnostic Code 7800 
requires moderately disfiguring scars on the head, face, or 
neck.  A 30 percent disability rating requires severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  If, 
in addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).

The rating criteria under Diagnostic Code 7804 provides an 
evaluation of 10 percent for superficial scars, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).
Effective August 30, 2002, the regulations that pertain to 
diseases of the skin are as follows:  

A maximum of an 80 percent evaluation is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement warrants a 10 
percent evaluation.  Id.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.  

The veteran filed a claim for a compensable rating in May 
2000 for his service-connected scars of the left eyebrow and 
chin.  He claimed that his service-connected disability had 
increased in severity, especially due to soft tissue and 
pain.  That claim was filed prior to a change in the 
pertinent regulations that govern ratings for diseases of the 
skin.  In a rating decision dated in October 2002, an 
evaluation of 10 percent was provided with an effective date 
of August 30, 2002, based on the change in regulations.  In 
light of the assignment of a compensable rating during the 
course of this appeal, it is not merely the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In reviewing the entire evidence of record, the Board notes 
that the available service medical records were silent for 
any notation of abnormalities of the skin.  Thereafter, the 
veteran submitted copies of past correspondence between the 
veteran and the VA, which includes a letter indicating that 
the evaluation for the veteran's service-connected scars was 
being reduced from a 10 percent evaluation to a 
noncompensable rating effective July 7, 1971.  A copy of the 
SOC dated in May 1971 indicates that the veteran had 
disagreed with a rating decision dated in April 1971 in which 
the evaluation assigned for his service-connected disability 
had been reduced from the 10 percent rating to a 
noncompensable rating.  Also noted in the SOC is that in a 
report from a VA examination conducted in March 1971, there 
were medical findings that showed a 1/2 inch by 1/8 inch scar 
above the medial portion of the left eyebrow and a 1/2 inch 
by 1/4 inch scar to the right of the mid-line of the chin.  
Both scars were noted as white, nontender, nondepressed, and 
very slightly disfiguring.  Noted are no muscle or nerve 
involvement and no dysfunction.  

In the report from a VA medical examination dated in December 
2000, the examiner noted the veteran's history of trauma to 
the left eyebrow and right side of his chin during maneuvers 
in service that required stitches and resulted in scars.  At 
the time of examination, the veteran did not allege any 
irritation, itching, or other particular problems associated 
with his service-connected scars, but he did report that when 
he lived in the cold weather, the cold seemed to bother the 
scar above the left eyebrow.  

The examiner found a visible crescent shaped scar, 1.6 
centimeters in length above the medial left eyebrow.  It was 
visibly and palpably slightly depressed.  There was no loss 
of underlying tissue.  The examiner noted that the scar did 
not appear tender or irritated.  There was no striking 
pigmentary difference from the surrounding skin.  Also, it 
was not shown to be adherent to the underlying tissues.  
Under the right chin, there was a 10 by 5 millimeter scar, 
more pallid than the surrounding skin, smooth, moderately 
raised or elevated, with absence of whiskers.  It was not 
fixed to the underlying tissue, it was not tender, did not 
appear irritated or abnormal in any other way other than its 
elevation, smoothness, and pallor.  The veteran was diagnosed 
as having facial scars, above the left eyebrow and in the 
right submental region. 

The veteran provided testimony during his personal hearing in 
March 2002, at which time he reported that his scar around 
the eyebrow was more sensitive than the one on his chin.  He 
testified that he did not allow anyone to touch his scarred 
area.  He also reported that his scars were tender and 
itched.  He said that the itching sensations occurred for 
several minutes at a time and then the itching stopped.  

Before August 30, 2002, the pertinent regulations provided 
for a compensable rating where the evidence showed moderately 
disfiguring scars on the head, face, or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Diagnostic Code 7804 provided 
for a compensable (10 percent) rating where there was 
evidence that the scars were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

In this case, the evidence of record supports a separate 
evaluation of 10 percent for the veteran's service-connected 
scars of the left eyebrow and chin based on the veteran's 
testimony of itching, pain, and tenderness.  The veteran is 
competent to report symptoms of itching, pain, and tenderness 
associated with his service-connected scar disability, as he 
did during his personal hearing.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494.  Thus, based on his complaints that his 
scars of the left eyebrow and chin are productive of 
consistent itching and tenderness, a separate evaluation of 
10 percent for service-connected scars of the left eyebrow 
and chin under the prevailing rating criteria is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  

With respect to the period from August 30, 2002, the evidence 
of record supports no greater than one characteristic of 
disfigurement and no other disabling factors so as to warrant 
an evaluation higher than 10 percent under the amended 
regulations.  

Specifically, in the report from the May 2002 VA examination, 
the examiner noted that the scar above the left eyebrow was 
pallid, vertically-oriented, linear 1.5 centimeters in 
length, crossing the medial aspect of the left eyebrow.  It 
was not raised or elevated, and did not appear irritated.  
The veteran reported that the scar was tender when touched, 
although the examiner noted that the veteran did not flinch 
or in any other way demonstrate a significant amount of pain.  
As to the scar on the right chin, the examiner noted that it 
was also 1.5 centimeters in length, pallid, but slightly 
raised.  The veteran believed that his right chin scar "must 
be" slightly tender because he felt it to be so when 
palpated by the examiner.  It did not appear irritated or in 
any other way abnormal.  The impression was left eyebrow and 
chin scars as described.  Color photographs were taken of the 
veteran's facial scars.  

Based on the evidence of record, no more than a 10 percent 
evaluation pursuant to Diagnostic Code 7800 from August 30, 
2002 for the veteran's service-connected scars of the left 
eyebrow and right chin is supported.  Pursuant to the 
prevailing law and regulations, the evidence supports no 
greater than one characteristic of disfigurement associated 
with the veteran's service-connected scars of the left 
eyebrow and chin.  There are no other disabling factors to 
warrant higher than a 10 percent evaluation under § 4.118 
Diagnostic Code 7800 (2004).  In other words, there is no 
visible or palpable tissue loss, gross distortion or 
asymmetry, or two or three characteristics of disfigurement 
so as to warrant a 30 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  

The Board has considered all information and lay and medical 
evidence of record in this case.  There is not, however, an 
approximate balance of the positive and negative evidence in 
this case so as to give the benefit of the doubt to the 
veteran.  Therefore, his increased rating claim is denied.  
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Earlier effective date

Laws and Regulations:  Unless specifically provided 
otherwise, the effective date of an award of compensation 
based on an original claim, a claim reopened after a final 
adjudication, or a claim for increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 C.F.R. § 3.114 
(2004).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 
38 C.F.R. § 3.151(a) (2004).  A claim is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2004).

The veteran maintains that he is entitled to an effective 
date earlier than August 30, 2002, for the grant of 
10 percent for his service-connected scars, left eyebrow and 
chin.  As set forth above, the effective date of an award of 
compensation based on a claim for increase is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In this case, the Board has determined that an effective date 
of May 11, 2000, for the grant of a 10 percent evaluation for 
service-connected scars of the left eyebrow and chin is 
granted.  There is no indication of record, nor does the 
veteran contend, that he had an unadjudicated formal or 
informal pending claim for an increased rating prior to the 
time he submitted his claim received on May 11, 2000.  38 
C.F.R. § 3.157(b).  At the time in which he filed his 
increased rating claim, the veteran alleged symptoms of 
tenderness and pain associated with his service-connected 
disability.  Generally, he has consistently voiced complaints 
of itching and tenderness from his service-connected scars 
since the time he filed his increased rating claim.  

There is no basis for an effective date prior to the date of 
receipt of the veteran's claim because there is no competent 
evidence that an increase in his service-connected disability 
preceded his claim.  38 C.F.R. § 3.400(o)(1); Harper v. 
Brown, 10 Vet. App. 125 (1997).  

Prior to August 30, 2002, the pertinent rating criteria 
provided for a compensable evaluation where there was 
evidence of tender and painful scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  As noted above, the veteran's service-
connected scars of the left eyebrow and chin were productive 
of such level of disability prior to August 30, 2002, so as 
to warrant a separate 10 percent evaluation.  The Board notes 
that findings during the VA December 2000 examination did not 
show that the veteran alleged any sort of irritation, 
itching, or other particular problems with the scars 
themselves at that time, but he did note that in cold weather 
he previously experienced symptoms.  Furthermore, the veteran 
has generally complained of increased symptoms that included 
itching and tenderness in the scarred area since he filed his 
claim in May 2000.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
earlier than August 30, 2002 for a 10 percent rating for 
service-connected scars, left eyebrow and chin have been met.  
The Board acknowledges the veteran's claim that he has had 
symptoms of itching, pain and tenderness in the scarred 
region for many years, and contends that a compensable 
evaluation for his service-connected disability should date 
to July 1971.  He alleges, in fact, that the prior reduction 
for his service-connected disability from a 10 percent rating 
to a noncompensable rating in 1971 should have never 
occurred.  The objective medical evidence of record, however, 
does not support an effective date of July 1971 as the 
veteran so contends; however, the evidence does support the 
assignment of an effective date of May 11, 2000, the date of 
receipt of the veteran's claim for a compensable evaluation 
for his service-connected scars of the left eyebrow and chin.  

Thus, an effective date of May 11, 2000, for the assignment 
of a 10 percent evaluation for service-connected scars of the 
left eyebrow and chin is warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).  

Nonetheless, an effective date earlier than August 30, 2002 
for a combined rating for service-connected scars of the left 
eyebrow and chin is not warranted in this case.  As noted 
above, the retroactive reach of an amended regulation can be 
no earlier than the effective date of the change.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 
C.F.R. § 3.114.  


ORDER

Service connection for an eye disorder is denied.  

A separate evaluation of 10 percent for scars of the left 
eyebrow and chin is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for scars of the left 
eyebrow and chin from August 30, 2002, is denied.  

An effective date of May 11, 2000, for the assignment of a 
10 percent evaluation for service-connected scars of the left 
eyebrow and chin is granted; however, an effective date 
earlier than August 30, 2002, for the combined rating for 
service-connected scars of the left eyebrow and chin is 
denied.  


REMAND

The veteran alleges that he incurred chronic headaches as a 
result of head trauma in service.  The Board notes that 
trauma to the head has been conceded, given the veteran's 
service-connected disability of scars of the left eyebrow and 
chin that resulted from trauma to the head.  Noted in a VA 
outpatient record dated in December 2000 is that the 
veteran's headaches reportedly began after a head injury in 
1965.  The examiner noted that the veteran possibly was hit 
in the head with a tent pole during night exercises.  Also 
noted is that the veteran lost consciousness for some period 
of time.  He then developed sensitivity to the light.  Also 
noted is that prior to that incident, the veteran had not 
experienced any headaches.  The record shows that the veteran 
was treated for his headaches, which occurred three to four 
times per month.  

In a statement provided by Paul Duntley, M.D., dated in July 
2001, the veteran recounted his alleged history of trauma to 
the head and residual chronic headaches with light 
sensitivity.  As a result, Dr. Duntley stated that the 
veteran's headaches and light sensitivity could be related to 
the veteran's in-service injury.  

The veteran also contends that he hurt his neck in 1965 when 
he was hit on the head.  He reported that his neck difficulty 
consisted of stiffness.  He also reported that nine months 
after separation from service he had occasional symptoms that 
included pain and stiffness in the neck.  The veteran has 
also reported that he had an x-ray study done at the VA 
Medical Center in Albany and was told that he had some 
"damage."  

In VA outpatient records dated from June 2000 to March 2001, 
there is a notation of a visit on December 29, 2000, to the 
"Diamond Clinic" under the care of Dr. P. Duntley.  

In the July 2001 statement by Dr. Duntley, the physician 
referenced a "recent cervical spine x-ray" that showed 
"some mild anterior tapering of C7 which is probably the 
result of old trauma."  Dr. Duntley stated that "it is 
certainly possible that the head injury pattern that is 
evident from the scar could have resulted in the c-spine 
changes noted on the recent X-ray (12/29/2000)."

In the report from a VA examination conducted in April 2002, 
the examiner indicated that the claims folder had been 
reviewed.  Noted is that an x-ray study of the cervical spine 
was conducted in December 2000.  Findings included mild 
degenerative joint disease of C4-7 and disc space narrowing 
at C5-6 and C6-7.  Also included in the report is a notation 
dated in August 2001 that states that the veteran was hit in 
the head possibly by a tent pole.  

In reports from VA examinations conducted in April and May 
2002, there was evidence of minimal loss of lateral motion 
involving the neck.  Reflexes were 1+ and symmetric in the 
upper and lower extremities.  A diagnosis of cervical spine 
mild degenerative disc disease and degenerative joint disease 
was noted.  The examiner indicated that with respect to 
etiology, "[W]hile it is possible that getting hit on the 
head, as he described, might be responsible for the x-ray 
findings of 12/29/00, these findings also would not be 
unexpected at all on the basis of aging changes at his 
current age of 61."  

The Board notes that other than the above-noted mentions of 
the x-ray study performed on December 29, 2000, there is no 
record of the x-ray study itself so as to confirm that the 
veteran indeed had an x-ray study completed with such medical 
results as noted herein.  Thus, the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Thus, the case must be REMANDED for the following:

1.  The RO should attempt to obtain 
treatment records from Dr. Duntley, 
specifically the x-ray study he referred 
to in his statement.

2.  The RO should then schedule VA 
examinations to determine the nature and 
etiology of disability manifested by 
headaches and light sensitivity and 
cervical spine disability including 
degenerative disc disease and 
degenerative joint disease.  The claims 
folder should be made available for the 
examiner prior to the examinations.  The 
examiner is asked to provide an etiology 
opinion as to whether it is at least as 
likely as not that any current disability 
manifested by headaches and disability of 
the cervical spine, including 
degenerative disc disease and 
degenerative joint disease with light 
sensitivity is related head trauma in 
service.  Any additional tests or studies 
that is necessary to provide an opinion 
should be scheduled and conducted 
accordingly.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



